DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

This non-final office action is responsive to Applicants' application filed on 06/02/2020.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10,12,14-18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Clough (20100192296) in view of Chepurny et al. (20100270252)
Regarding claim 1. Clough teaches a rail-mounted lift unit [fig 1-13] comprising: a lift motor [1412], 
a switch arranged [fig 13, switch in 1302] to move between a closed position, wherein the switch electrically couples the lift motor to an energy source, and an open position, wherein the switch electrically decouples the lift motor from the energy source [function of switch, i.e. connecting load to 1304]; 
a reset actuator [actuator in 1302] coupled to the switch and arranged to move the switch from the open position to the closed position [¶114]; 
one or more user interface devices [fig 10, interface device]; 
and a control unit [1002] comprising a processor [processing unit] coupled to a non-transitory memory [RAM 1012] storing computer readable and executable instructions, the control unit being communicatively coupled to the reset actuator and the one or more user interface devices [¶114], 
wherein the control unit executes logic to: receive a reset input from the one or more user interface devices [1303]; and move the switch from the open position to the closed [¶113-¶114] position with the reset actuator when the reset input is received by the one or more user interface devices [function of between user interface and 1303]. 
However, Clough does not explicitly mention an emergency stop device coupled to the switch and arranged to move the switch from the closed position to the open position. 
Chepurny teaches an emergency stop device [84] coupled to the switch and arranged to move the switch from the closed position to the open position [¶47].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Clough’s power device to include the emergency stopping device of Chepurny’s power device in order to avert or reduce hazards or hazardous situations that could damage machinery/equipment or the work in process, and/or create increased risk of harm to individuals. 

Regarding claim 2. Clough as modified teaches the rail-mounted lift unit of claim 1, wherein the emergency stop device is further arranged to move the switch from the open position to the closed position [function of emergency device of Chepurny].

Regarding claim 3. Clough as modified teaches the rail-mounted lift unit of claim 1, wherein the reset actuator comprises a solenoid coupled to the switch [solenoid in 1302 Clough].

Regarding claim 4. Clough as modified teaches the rail-mounted lift unit of claim 1, wherein the one or more user interface devices comprises a primary control device [keypad of computing device Clough] and a secondary control device [touch screen disclose in ¶80 Clough].

Regarding claim 5. Clough as modified teaches the rail-mounted lift unit of claim 4, wherein the primary control device is a hand control unit [keyspad of computing device can be a hand control unit Clough].

Regarding claim 6. Clough as modified teaches the rail-mounted lift unit of claim 4, wherein the secondary control device comprises a touchscreen display [¶80 Clough].

Regarding claim 7. Clough as modified teaches the rail-mounted lift unit of claim 1, wherein the one or more user interface devices is configured to output a confirmation prompt [implicit in ¶80 Clough], wherein the control unit, upon receiving the reset input from the one or more user interface devices, outputs the confirmation prompt with the one or more user interface devices.

Regarding claim 8. Clough as modified teaches the rail-mounted lift unit of claim 1, wherein the one or more user interface devices comprise a touchscreen display [¶80 Clough].

Regarding claim 9. Clough as modified teaches the rail-mounted lift unit of claim 8, wherein upon receiving the reset input with the one or more user interface devices, the control unit displays a confirmation prompt with the touchscreen display to request that a user confirm the reset input [¶80-¶81 with ¶113-¶114 Clough].

Regarding claim 10. Clough as modified teaches the rail-mounted lift unit of claim 1, further comprising a pull-cord [see cord of 84 Clough] coupled to the emergency stop device.

Regarding claim 12. Clough teaches a switch assembly for a lift unit [fig 1-13], the switch assembly comprising: a switch [fig 13, switch in 1302] arranged to move between a closed position, wherein the switch electrically couples a lift motor of the lift unit to an energy source, and an open position, wherein the switch electrically decouples the lift motor from the energy source [function of switch, i.e. connecting load to 1304]; 
and a reset actuator [actuator in 1302] coupled to the switch and arranged to move the switch from the open position to the closed position [¶114], wherein the reset actuator is controllable to move the switch from the open position to the closed position [¶113-¶114].
However, Clough does not explicitly mention an emergency stop device coupled to the switch and arranged to move the switch from the closed position to the open position. 
Chepurny teaches an emergency stop device [84] coupled to the switch and arranged to move the switch from the closed position to the open position [¶47].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Clough’s power device to include the emergency stopping device of Chepurny’s power device in order to avert or reduce hazards or hazardous situations that could damage machinery/equipment or the work in process, and/or create increased risk of harm to individuals. 

Regarding claim 14. Clough as modified teaches the switch assembly of claim 12, further comprising: a control unit [1002] comprising a processor [processing unit] coupled to a non-transitory memory [RAM 1012] storing computer readable and executable instructions, the control unit being communicatively coupled to the reset actuator; and one or more user interface devices [fig 10, interface device] communicatively coupled to the control unit, wherein the control unit executes logic to: receive a reset input [1303] from the one or more user interface devices [¶114]; and move the switch from the open position to the closed position with the reset actuator when the reset input is received by the one or more user interface devices [¶113-¶114].

Regarding claim 15. Clough as modified teaches the switch assembly of claim 14, wherein the one or more user interface devices comprise a touchscreen display [¶80 Clough].

Regarding claim 16. Clough as modified teaches the switch assembly of claim 15, wherein upon receiving the reset input with the one or more user interface devices, the control unit displays a confirmation prompt with the touchscreen display to request that a user confirm the reset input [implicit in ¶80 Clough].

Regarding claim 17. Clough teaches a rail-mounted lift system [fig 1-13] comprising: an overhead rail [implicit ¶107]; and an rail-mounted lift unit [unit of fig 12] arranged to traverse the overhead rail, the rail-mounted lift unit comprising: 
a lift motor [1412]; 
a switch [fig 13, switch in 1302] arranged to move between a closed position, wherein the switch electrically couples the lift motor to an energy source, and an open position, wherein the switch electrically decouples the lift motor from the energy source [function of switch, i.e. connecting load to 1304];
 a reset actuator [actuator in 1302] coupled to the switch and arranged to move the switch from the open position to the closed position [¶114]; 
one or more user interface devices [fig 10, interface device] comprising a touchscreen display [¶80], and a control unit [1002] comprising a processor [processing unit] coupled to a non-transitory memory storing computer readable [RAM 1012] and executable instructions, the control unit being communicatively coupled to the reset actuator and the one or more user interface devices [¶114], wherein the control unit executes logic to: receive a reset input from the one or more user interface devices [1303]; 
and move the switch from the open position to the closed position with the reset actuator when a reset input is received by the one or more user interface devices [¶113-¶114].
However, Clough does not explicitly mention an emergency stop device coupled to the switch and arranged to move the switch from the closed position to the open position. 
Chepurny teaches an emergency stop device [84] coupled to the switch and arranged to move the switch from the closed position to the open position [¶47].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Clough’s power device to include the emergency stopping device of Chepurny’s power device in order to avert or reduce hazards or hazardous situations that could damage machinery/equipment or the work in process, and/or create increased risk of harm to individuals. 

Regarding claim 18. Clough as modified teaches the rail-mounted lift system of claim 17, wherein: the switch comprises a lever arm coupled to the emergency stop device, wherein movement of the lever arm moves the switch between the closed position and the open position [function of emergency device of Chepurny].

Regarding claim 20. Clough as modified teaches the rail-mounted lift system of claim 17, wherein upon receiving the reset input with the one or more user interface devices, the control unit displays a confirmation prompt with the touchscreen display to request that a user confirm the reset input [¶80-¶81 with ¶113-¶114 Clough].


Allowable Subject Matter
Claims 11,13 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839